Citation Nr: 0416551	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk




INTRODUCTION

The veteran's original claims file is lost.  The claims file, 
however, has been rebuilt.  It appears from a review of the 
rebuilt claims file that the veteran had active service from 
June 1959 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO decision which 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
bilateral hearing loss.  

In September 1996, the RO denied service connection for 
hearing loss.  It appears that the veteran did not appeal the 
adverse determination.  As a result, the September 1996 RO 
decision is final.  Thus, new and material evidence is needed 
to reopen the claim.  38 U.S.C.A. § 5108, 7105.  In February 
2003, the RO reopened the claim, but continue to deny the 
claim on the merits.  Irrespective of the RO's action in 
February 2003, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for hearing loss.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issue as stated on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2002, the veteran was given a generic Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter.  The 
notice letter is inadequate in the instant case as it fails 
to discusses the evidence needed to substantiate a request to 
reopen a finally denied claim of service connection, as well 
as the respective responsibility of the parties (the veteran 
and VA) to submit or obtain evidence to substantiate the 
claim.  The veteran should be provided a letter which fully 
addresses the notice requirements as set forth in 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003) 
pertaining to the claim of whether new and material evidence 
has been submitted to reopen the claim of service connection 
for bilateral hearing loss.

The available evidence shows that the veteran currently has 
bilateral hearing loss which is consistent with noise 
exposure.  It appears that the veteran claims that his 
current hearing loss is due to noise exposure in service.  
The veteran should be given an opportunity to submit evidence 
of noise exposure in service.  In an effort to determine 
whether the veteran was exposed to any acoustic trauma in 
service, the RO should make attempts to obtain the veteran's 
service personnel records, showing his military occupational 
specialties, and duty assignments, etc. 

In March 2003, the veteran requested a RO hearing.  He was 
scheduled for such hearing, but failed to report.  The claims 
file raises a question as to whether the veteran wants to 
reschedule his RO hearing.  To ensure that due process is 
followed, the veteran should be given an opportunity to have 
an RO hearing if he desires.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With respect to the claim as to whether 
new and material evidence has been received 
to reopen the claim of service connection 
for bilateral hearing loss, the RO should 
send an appropriate letter to the appellant 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the appellant of 
the evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  In the letter, the veteran 
should also be told to provide any evidence 
in his possession that pertains to his 
claim.

2.  The RO should contact the veteran for 
the purpose of clarifying whether he 
desires an RO hearing.  If so, such 
hearing should be scheduled.  The RO 
should also request that the veteran 
provide evidence pertaining to any 
exposure to noise, including acoustic 
trauma, in service.  He should also be 
asked to provide VA with detailed 
information regarding his military 
occupational specialty and duty 
assignments.

3.  The RO should contact the appropriate 
service department for the purpose of 
obtaining the veteran's service personnel 
records which show his military 
occupational specialty and duty 
assignments.

4.  If further development of the 
evidence is necessary as a result of the 
additional information received, such 
development should be undertaken, to 
include scheduling the veteran for a VA 
examination, as well as obtaining an 
opinion regarding the etiology of the 
veteran's bilateral hearing loss.

5.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



